DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2018 has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 16-34 are pending, with claims 16-34 being examined and no claims deemed withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-27, 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erkal et al. “3D printed microfluidic devices with integrated versatile and reusable electrodes” Lab Chip, 2014, 14, 2023, hereinafter Erkal.
Regarding claim 16, Erkal discloses a microfluidic flow cell (Fig 1A), comprising a PEEK fitting nut as an insulating carrier body (page 2024, second column third paragraph). An electrode arranged inside the flow cell (Fig 1D) and the copper extending wire as the at least one connecting conductor arranged to lead from the electrode to an externally accessible terminal contact (page 2024, second column third paragraph). Wherein the electrode is arranged on the carrier body (Fig 2), the connecting conductor is embedded in the carrier body (page 2024, second column third paragraph), and the carrier body is insertable into an opening in the flow cell with arrangement of the electrode or sensor device in the flow cell (Fig 1C).

Regarding claim 17, Erkal discloses all of the limitations of claim 16, further comprising a fluid in channel as a hollow space within the flow cell (Fig 1), wherein the electrode or sensor device contacts the fluid (Fig 6), the opening forming a passage to the hollow space (Fig 1C), the carrier body being insertable into the passage in a fluid-

Regarding claim 18, Erkal discloses all of the limitations of claim 17, wherein the carrier body is formed as a plug having an end face and a rotationally symmetrical sealing face (Fig 2A).

Regarding claim 19, Erkal discloses all of the limitations of claim 18, wherein the sealing face is conical (Fig 4).

Regarding claim 20, Erkal discloses all of the limitations of claim 18, wherein the sealing face forms a press fit with the passage (Fig 6).

Regarding claim 21, Erkal discloses all of the limitations of claim 16, wherein the electrode is arranged on an end face of the carrier body (Fig 2).

Regarding claim 22, Erkal discloses all of the limitations of claim 16, wherein the terminal contact is formed on the carrier body (Fig 6A) and is provided for alligator clips, as an operating device for the flow cell to make contact (Fig 6B).

Regarding claim 23, Erkal discloses all of the limitations of claim 16, wherein the carrier body is a hollow body having a hollow space open outwardly relative to the flow cell(page 2024, second column third paragraph).

Regarding claim 24, Erkal discloses all of the limitations of claim 23, wherein the terminal contact is formed on a bottom wall of the hollow space, located opposite the hollow space opening (page 2024, second column third paragraph).

Regarding claim 25, Erkal discloses all of the limitations of claim 16, wherein the carrier body comprises a PEEK fitting nut (page 2024, second column third paragraph) as a plastic part. The following claim limitation does not further structurally limit the instant claim, “an injection molded” and the prior art of Erkal is capable of having an injection molded plastic part as a PEEK fitting nut is a plastic part, and as noted by Stack Plastics Inc. https://www.stackplastics.com/peek, accessed through archive.org, dated 05/08/2013, hereinafter Stack, PEEK is well known in medical applications to form injection molded plastic parts (Stack, first paragraph).

Regarding claim 26, Erkal discloses all of the limitations of claim 18, wherein the carrier body has a region for manual handling (Fig 4A).

Regarding claim 27, Erkal discloses all of the limitations of claim 26, wherein the region is a flange projecting from the rotationally symmetrical sealing face (Fig 4A).

Regarding claim 31, Erkal discloses all of the limitations of claim 16, wherein the electrode is functionalized (page 2029, first column, second paragraph). 



Regarding claim 33, Erkal discloses a plug having an electrode for a flow cell according to claim 16 (Fig 6A).

Regarding claim 34, Erkal discloses a method for forming an electrode contacting a fluid in a hollow space of a flow cell (Fig 6), comprising the steps of arranging the electrode on a carrier (page 2024, second column third paragraph) and inserting the carrier in a fluid-tight manner into a passage of the flow cell that leads to the outside from the hollow space so that the electrode is arranged in the hollow space (Fig 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Erkal et al. “3D printed microfluidic devices with integrated versatile and reusable electrodes” Lab Chip, 2014, 14, 2023, hereinafter Erkal, as applied to claim 16 above, and further in view of Yang et al. US 20090042280 A1 hereinafter Yang.
Regarding claim 28, Erkal discloses all of the limitations of claim 16, but does not disclose wherein the carrier body inserted into the opening is non-detachably connected to the flow cell.
However, Yang is in the analogous art of flow cells (Abstract) and discloses a flow cell with an insulating carrier body (111), with an electrode (171) arranged inside the flow cell, (Fig 3B) and connected to a connecting conductor arranged to lead from the electrode (Fig 3A) to an externally accessible terminal contact (174) (Fig 3A). The flow cell can be sealed by non-detachable means such as mechanical connections, RF welding, heat, or adhesive (par 45). These methods are desirable to form an effectively liquid and airtight seal between the carrier body and the flow cell (par 45). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier body of Erkal to incorporate the welding, heat, or adhesive sealing of Yang. Doing so provides an effectively liquid and airtight seal between he carrier body and flow cell as recognized by Yang. 



Regarding claim 30, Erkal in view of Yang discloses all of the limitations of claim 29, Yang further discloses wherein a weld on the carrier body is formed at a distance from the embedded connecting conductor or/and the electrode or sensor device (Fig 3B). 



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richardson et al. “Optical and electrochemical evaluation of colloidal Au nanoparticle-ITO hybrid optically transparent electrodes and their application to attenuated total reflectance spectroelectrochemistry” Electrochimica Acta 48 (2003) 4291–4299, discloses a microfluidic flow cell, an insulated carrier body, an electrode arranged inside the flow cell, wherein the electrode is arranged on the carrier body. The carrier body is conical.
Strand et al. US 20020176804 A1 discloses a microfluidic flow cell with a sensor on a carrier body welded to a flow cell.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798      
                                                                                                                                                                                                  /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797